DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on November 8, 2019, and January 20, 2020, are acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with numerous 112(b) or 112 second paragraph errors. The following is a few examples:
Claim 1 lines 3-4, Claim 1 line 8, Claim 1 line 9, etc., “fluid stream” was previously stated in Claim 1 line 2. It is not clear if these are the same fluid stream. For the purpose of this examination, it is assumed they are the same fluid stream. This term lacks antecedent basis and it is suggested that the term be amended to state the fluid stream.
Claim 1 line 16-17, Claim 1 line 19, etc., “desired temperature setting” was previously stated in Claim 1 line 11. It is not clear if these are the same desired temperature setting. For the purpose of this examination, it is assumed they are the same desired temperature setting. This term lacks antecedent basis and should state the desired temperature setting.
Claims 2-13 are rejected based on their dependency on Claim 1.
Claim 9 recites “said encoder”, but Claim 1 line 26 recites a “flow rate encoder” and Claim 1 line 16 recites a “temperature encoder”. It is unclear which “encoder” is recited in Claim 9.
Claim 14 line 20, “an admixed fluid stream” and Claim 14 line 5 also recites “an admixed fluid stream”. It is unclear if this is the same admixed fluid stream. It is suggested that the phrase be amended to state the admixed fluid stream.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mainka et al. (US PG PUB 2016/0362876, hereinafter “Mainka”) in view of Chen (US PG PUB 2014/0261749).
Regarding claim 1, as best understood, Mainka discloses a fluid dispensing system (ann. fig. 2), comprising: a faucet (2) for dispensing fluid stream (faucet dispenses fluid at 7); a faucet temperature controller (second mixing unit 4) that receives a desired faucet temperature setting (para 0013 and 0022, desired mixed water temperature in the second mixing unit 4 is controlled by actuating handle of second mixing valve 4) for fluid stream (fluid in pipe 6) that is dispensed from said faucet (1); a mechanical temperature component (second mixing unit 4 is a cartridge mixing valve, para 0012) that is coupled to said faucet temperature controller (actuating handle for the second mixing valve 4 controls the faucet temperature), and that, based on said desired faucet temperature setting (para 0013 and 0022, desired mixed water temperature in the second mixing unit 4), mechanically admixes ratio of fluid of first temperature (cold water, para 0022) to fluid of second temperature (hot water, para 0022) to arrive at desired faucet temperature (para 0013) for fluid stream (fluid in pipe 6) that is dispensed from 

    PNG
    media_image1.png
    485
    546
    media_image1.png
    Greyscale

MAINKA – ANNOTATED FIGURE 2
Mainka substantially discloses the invention as claimed, except a temperature encoder, a flow rate encoder, first motor, second motor, and power generated to the first motor and second motor.
Chen teaches a temperature encoder (signal 123) coupled to said temperature controller (107), such that desired temperature setting (104) received at said temperature controller (107) is conveyed to said temperature encoder (signal 123), and in an operative state of said temperature controller (107) and said temperature encoder (signal 123), said temperature encoder (123), based on desired temperature setting received at said temperature setting feature (104), generates temperature signal for admixed fluid stream; a flow rate controller (108) including a flow rate setting feature (104) designed to receive force of certain magnitude, and based on force of certain magnitude received, said flow rate 

    PNG
    media_image2.png
    228
    466
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    507
    450
    media_image3.png
    Greyscale

Chen – FIGURES 12B and 13
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the first mixing unit, as disclosed by Mainka, by adding motors to the temperature valves and an encoder for the temperature valves, as taught by Chen, for the purpose of adjusting the water temperature and flow rate to the spout according to the signal input from an input device (Chen para 0111).
Regarding claim 2, as best understood, Mainka discloses said faucet (1) receives fluid stream of first temperature (cold water 12) and fluid stream of second temperature (hot water 13) from said first splitter (cold water inlet 12 splits between first mixer unit 3 and second mixer unit 4) and second splitter (hot water inlet 13 splits between first mixer unit 3 and second mixer unit 4), respectively.
Mainka substantially discloses the invention as claimed, except during an operative state, when said first motor and said second motor do not receive information regarding first amount of power and second amount of power from said computer, respectively.
Chen teaches during an operative state (faucet pause mode 1405), when said first motor (1255) and said second motor (1256) do not receive information regarding first amount of power and second amount of power from said computer (logic processor 105), respectively. (Chen para 0170).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the first mixing unit 3, as disclosed by Mainka, by using a first and second motor that enter into a faucet pause mode, as taught by Chen, for the purpose of allowing a user to work within the primary sensor detection zone without activating faucet water flow for water conservation (beginning of faucet-pause-mode). (Chen para 0170).
Regarding claim 3, as best understood, Mainka discloses a computer (10).
Mainka substantially discloses the instant invention as claimed, but is silent regarding power to said computer and wherein said computer transmits first amount of power to said first motor and transmits second amount of power to said second motor. 
Chen teaches a power supply (para 0144) that, in an operative state, transmits power to a computer (logic processor 105) and wherein said computer (105) transmits first amount of power to said first motor and transmits second amount of power to said second motor (a battery pack (rechargeable or not) and an alternating current to direct current (AC-DC) transformer to supply direct current to the logic 
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the power to the computer (processor) and electronic temperature and electronic flow control valves, as disclosed by Mainka, by adding a power supply (battery) to power the valve motors, as taught by Chen, for the purpose of using power sources to provide power to touch-free automated control to provide water conservation (Chen para 0170).
Regarding claim 4, as best understood, Mainka substantially discloses the invention as claimed, except said power supply is AC power or a battery pack. 
Chen discloses a power supply is an AC power (para 0144) or a battery pack (para 0144).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the power supply, as disclosed by Mainka, by using a battery pack or AC power supply source, as taught by Chen, for the purpose of providing direct current to a logic processor circuit board to activate sensors, flow control valves assembly, and motorized temperature control valves assembly. These power sources can also be used to provide power to touch-free automated control to provide water conservation (Chen para 0170).
Regarding claim 5, as best understood, Mainka discloses said computer (logic processor).
Mainka substantially discloses the invention as claimed, except said first valve, said second valve, and said first and said second motor are enclosed within a single fluid-proof housing. 
Chen teaches said first valve (1255), said second valve (1256), and said first (first valve 1255 has a first geared motor) and said second motor (second valve 1256 has a second geared motor) are enclosed within a single fluid-proof housing (para 0018-0019).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the first mixing unit 3, as disclosed by Mainka, by using a first and second motor that enter into a faucet pause mode, as taught by Chen, for the purpose 
Regarding claim 6, as best understood, Mainka substantially discloses the invention as claimed, except said fluid-proof housing includes fluid leak detection device that generates an acoustic alarm when a said fluid leak detection device detects a fluid leak. 
Chen teaches said fluid-proof housing (106) includes fluid leak detection device (leaking sensor 1571) that generates an acoustic alarm (audible alarm, para 0021-0023 and para 0177) when a said fluid leak detection device (1571) detects a fluid leak (para 0018-0019).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the housing, as disclosed by Mainka, by including a leak detecting acoustic alarm, as taught by Chen, for the purpose of transmitting a signal to a user- notification component.
Regarding claim 7, as best understood, Mainka as modified in claim 1 above discloses an emergency shutoff valve (8) that prevents transmission of fluid stream of first temperature (cold water from inlet pipe 12) from said first valve (first mixing unit 3 disclosed by Mainka is further defined with a first valve 1255 and a second valve 1256, as taught by Chen, as applied in claim 1 above) to said admixed conduit (5 downstream of valve 8) and prevents transmission of fluid stream of second temperature (cold water) from said second valve  (first mixing unit 3 disclosed by Mainka is further defined with a first valve 1255 and a second valve 1256, as taught by Chen, as applied to claim 1 above) to said admixed conduit (5 downstream of valve 8). 
Regarding claim 8, as best understood,
Chen teaches a fluid metering device (sensor for flow, para 0115) to record a flow rate of fluid that is dispensed through said faucet (101).
It would have been obvious to one of ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the first mixing unit 3, as disclosed by Mainka, by adding a fluid metering device, as taught by Chen, for the purpose of controlling water exiting the touch-free automatic faucet. (Chen para 0117).
Regarding claim 9, as best understood, Mainka substantially discloses the invention as claimed, except said encoder is a magnetic encoder or an optical encoder. 
Chen teaches an encoder is a magnetic encoder (the signal 124 is to the solenoid of the flow valve 1254 motor).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the first mixing unit 3, as disclosed by Mainka, by using a magnetic encoder that is a solenoid that operates a valve motor, as taught by Chen, for the purpose of adjusting the water temperature and flow rate to the spout according to the signal input from an input device. (Chen para 0111).
Regarding claim 10, as best understood, Mainka substantially discloses the invention as claimed, except a wireless transmitter for transmitting information to a remote device. 
Chen teaches a wireless transmitter for transmitting information to a remote device (1605, para 0178-0179).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the first mixing unit 3, as disclosed by Mainka, by wirelessly communicating with the valve motors, as taught by Chen, for the purpose of using a remote control device that is controlled by either a handheld controller or via a network without a user having to be in the same room or location (Chen para 0179).
Regarding claim 11, as best understood, Mainka substantially discloses the invention as claimed, except said temperature control mechanism further includes a lockout mechanism that prevents said flow rate controller from transmitting information to said computer. 
Chen teaches a lockout mechanism (control valve apparatus 2004 of the leakage system illustrated in fig. 20, para 0199) that prevents a flow rate controller (108 in the control valve apparatus 2004) from transmitting information to said computer (105).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the communication between an electronic valve and the computer, as taught by Mainka, to have included a control valve apparatus that communicates with computer 105, as taught by Chen, for the purpose of instructing a control valve apparatus 204 instructing it to restrict the flow of water in order to reduce further leakage (Chen para 0199).
Regarding claim 12, as best understood, Mainka substantially discloses the invention as claimed, except said flow rate setting feature is a pressure plate. 
Chen teaches a flow rate setting feature is a pressure plate (2030, fig. 21B).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the first mixing unit 3 controller, as disclosed by Mainka, by using a pressure plate for a flow rate setting feature, as taught by Chen, for the purpose of using a remote control device using three dimensions in space to control water temperature and flow rate. (Chen para 0201).
Regarding claim 13, as best understood, Mainka substantially discloses the invention as claimed, except said pressure plate includes an internal battery and a wireless transmitter. 
Chen teaches a pressure plate (2030) includes an internal battery (para 0186 teaches batteries for the electronic components) and a wireless transmitter (para 0178 and 0201).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the first mixing unit 3, as disclosed by Mainka, by wirelessly communicating with the valve motors, as taught by Chen, for the purpose of using a remote control device that is controlled by either a handheld controller or via a network without a user having to be in the same room or location (Chen para 0179).
Regarding claims 14-20, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process. See MPEP 2112.02.
Mainka discloses a fluid dispensing system (ann. fig. 2), comprising: a faucet (2) for dispensing fluid stream (faucet dispenses fluid at 7); a faucet temperature controller (second mixing unit 4) that receives a desired faucet temperature setting (para 0013 and 0022, desired mixed water temperature in the second mixing unit 4 is controlled by actuating handle of second mixing valve 4) for fluid stream (fluid in pipe 6) that is dispensed from said faucet (1); a mechanical temperature component (second mixing unit 4 is a cartridge mixing valve, para 0012) that is coupled to said faucet temperature controller (actuating handle for the second mixing valve 4 controls the faucet temperature), and that, based on said desired faucet temperature setting (para 0013 and 0022, desired mixed water temperature in the second mixing unit 4), mechanically admixes ratio of fluid of first temperature (cold water, para 0022) to fluid of second temperature (hot water, para 0022) to arrive at desired faucet temperature (para 0013) for fluid stream (fluid in pipe 6) that is dispensed from said faucet (1); a faucet flow controller (second mixing unit 4, para 0008, “by means of preset positions of the first valve and/or the second valve, a (full or reduced) water flow through the first flow path and/or the second flow path can be permitted and/or prevented”) that receives a desired faucet flow rate setting (para 0022, outflow of faucet is controlled by the handle actuator of the second mixing unit 4) for fluid stream (fluid in pipe 6) that is dispensed 
Mainka substantially discloses the invention as claimed, except a temperature encoder, a flow rate encoder, first motor, second motor, and power generated to the first motor and second motor.
Chen teaches a temperature encoder (signal 123) coupled to said temperature controller (107), such that desired temperature setting (104) received at said temperature controller (107) is conveyed to said temperature encoder (signal 123), and in an operative state of said temperature controller (107) 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the first mixing unit, as disclosed by Mainka, by adding motors to the temperature valves and an encoder for the temperature valves, as taught by Chen, for the purpose of adjusting the water temperature and flow rate to the spout according to the signal input (Chen para 0111).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753